DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of the single combination of miR-150-5p, miR-342-3p, and miR-194-5p in the reply filed on May 9, 2022 is acknowledged.
	Claims 60, 65-67, 81-98 are currently pending and have been examined herein. 
	The claims have been examined to the extent that the claims read on the elected miRNAs (miR-150-5p, miR-342-3p, and miR-194-5p). The additionally recited miRNAs have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 60, 65-67, 81-88, 91-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite abstract ideas.  
The claims recite a step of “determining” the efficacy of the treatment for reducing radiation induced damage administered to the human subject based on a comparison of the second levels of the one or more miRNA to the first levels of the one or more miRNAs  (clms 60, 95).  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the effectiveness of the treatment by thinking about the comparison. 
The claims recite a step of “comparing” the levels of the miRNAs in the serum sample from the human subject to reference levels of the miRNAs (clms 83, 94, 96, 98). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” the levels by looking at a laboratory report with the levels from the human subject and reference side by side. 
The claims recite a step of “determining” the human subjects exposure to radiation is sublethal/high and not lethal/lethal based on the comparison (clms 83, 96). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the subjects exposure to radiation by thinking about the comparison. 
The claims recite a step of “selecting” a treatment for reducing damage induced by sublethal/high but not lethal/lethal doses of radiation (clms 83, 96). The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental processes. For example, one may “select” the treatment by thinking about which treatments are appropriate for sublethal/high but not lethal/lethal doses of radiation.
The claims recite  wherein the subject is or has previously been determined to have a decreased serum level of miR-150-5p, miR-342-3p, and miR-194-5p relative to a reference level (clm 88).  While this is not recited as an active process, the claims have been interpreted as encompassing a determining step.  The broadest reasonable interpretation of the determining step is that it may be accomplished by a mental processes. For example, one may determine the levels are decreased by thinking about a comparison. 
The claims recite a step of “determining” the level of miR-150-5p, miR-342-3p, and miR-194-5p is decreased in the serum sample compared to the reference sample (clms 94, 98). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the levels are decreased by thinking about the comparison. 
The claims recite a step of “selecting” a treatment for reducing damage induced by radiation (clm 94). The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental processes. For example, one may “select” the treatment by thinking about which treatments are appropriate for radiation damage.
For the reasons discussed above the steps of determining/comparing/selecting could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas. 
 The instant claims recite a law of nature. 
The claims that an elevation in the second levels of miR-150-5p, miR-342-39, and miR-194-5p as compared to the first levels of miR-150-5p, miR-342-39, and miR-194-5p indicates that the treatment for reducing radiation induced damage administered to the human subject was effective (clm 60).  Thus the claims recite a correlation between the miRNAs and the efficacy of the treatment. 
The claims recite that the humans exposure to radiation is sublethal when the level of miR-150-5p and miR-342-3p is decreased in the serum and that the humans exposure to radiation is lethal when the level of miR-194-5p is decreased in the serum (clms 83, 96).  Thus the claims recite a correlation between the miRNAs and the type of exposure to radiation. 

These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  

  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 60 recites “after the first time point and before the second time point, administering the treatment for reducing radiation-induced damage to the human subject. While this step administers a treatment for reducing radiation-induced damage, the administration is performed in order to gather data for the mental analysis step (determining the efficacy of the treatment) and is a necessary precursor for all uses of the recited exception.  Thus it is extra solution activity.  Further the recitation of “treatment for reducing radiation-induced damage” is not particular as it encompasses any and all treatments for reducing radiation-induced damage. Thus the administering step does not integrate the judicial exceptions into a practical application. 
Claim 65 and 66 recite particular treatments for reducing radiation-induced damage.  However these claims depend from claim 60 and as discussed above the administration is performed in order to gather data for the mental analysis step (determining the efficacy of the treatment) and is a necessary precursor for all uses of the recited exception.  Thus it is extra solution activity and does not integrate the judicial exceptions into a practical application. 
Claims 81 and 82 further comprise administering an alternative treatment to the subject when the treatment is not effective or administering more of the treatment to the subject when the treatment is effective. Here no particular treatment is recited and the claims are merely instructions to apply the exception in a generic way. Thus the administering step does not integrate the judicial exceptions into a practical application. 
Claim 83 recites a step of “administering” the treatment of step (d) to the human subject.  In step d a treatment is selected for reducing damage induced by a sublethal/high but not lethal/lethal dose of radiation. The administration step is not particular, as it encompasses as it encompasses any and all treatments for reducing radiation-induced damage. The administration step of merely instructions to “apply” the exception in a generic way. Further the administration step does not use the exception in anyway because the claims encompass administering the same treatment to all patients regardless of their exposure rather than describing how they are treated differently. Thus the administration step does not integrate the judicial exceptions into a practical application. 
Claim 84 and 85 recite particular treatments for reducing radiation-induced damage.  However these claims depend from claim 83 and as discussed above the administration step does not use the exception in anyway because the claims encompass administering the same treatment to all patients regardless of their exposure rather than describing how they are treated differently. Thus the administration step does not integrate the judicial exceptions into a practical application. 
Claim 88 recites a step of “administering” a treatment for radiation disease.  The administration step is not particular, as it encompasses as it encompasses any and all treatments for radiation disease. The administration step of merely instructions to “apply” the exception in a generic way. Thus the administration step does not integrate the judicial exceptions into a practical application. 

Claim 94 recites a step of “administering” the treatment for reducing damage induced by radiation to the human subject.  The administration step is not particular, as it encompasses as it encompasses any and all treatments for reducing radiation-induced damage. The administration step of merely instructions to “apply” the exception in a generic way. Thus the administration step does not integrate the judicial exceptions into a practical application. 
In addition to the judicial exceptions the claims recite steps of determining the level of miRNAs in a serum sample from a subject exposed or possibly exposed to radiation.  This step is not considered to integrate the judicial exception into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of determining the level of miRNAs in a serum sample from a subject exposed or possibly exposed to radiation.  This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The step is recited at a high level of generality. Determining the level of miRNA in a serum sample merely instructs a scientist to use any miRNA detection technique. The claim does not require the use of any particular non-conventional reagents (primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches:
[0169] A variety of methods for isolating miRNA from blood or serum are known in the art. Not all methods of detecting and/or measuring miRNAs include isolating relevant miRNAs from a blood or serum sample. See, e.g., Shaffer et al., Li et al., Anal. Biochem. 431:69-75, 2012. A variety of methods for determining the presence or absence, or a level of a target miRNA are well-known in the art. For example, the presence or absence, or level(s) of one or more miRNAs in a sample(s) can be determined by amplifying the miRNAs present in the sample(s) to generate amplification products, contacting the amplified products to a substrate, and detecting the amplified products bound to the substrate. For example, the presence or absence, or levels of a target miRNA can be determined using quantitative RT-PCR (qPCR) using stem-loop reverse transcriptase primers combined with TaqMan PCR (Applied Biosystems, Foster City, Calif.) analysis (Chen et al., Nucleic Acids Res. 33:e179, 2005; Liang et al., BMC Genomics 8:166, 2007), qPCR with locked nucleic acid primers (Exiqon, Vedbaek, Denmark) (Raymond et al., RNA 11:1737-1744, 2005), qPCR using poly(A) tailing (Qiagen, Valencia, Calif.) (RT miRNA qPCR Assay), high-throughput sequencing of small RNA libraries (Landgraf et al., Cell 129:1401-1414, 2007), and microarray analysis (Mattie et al., Mol. Cancer 5:24, 2006; Bloomston et al., JAMA 297:1901-1908, 2007; Porkka et al., Cancer Res. 67:6130-6135, 2007; Calin et al., Proc. Natl. Acad. Sci. U.S.A. 101:11755-11760, 2004; Volinia et al., Proc. Natl. Acad. Sci. U.S.A. 103:2257-2261, 2006; Wang et al., RNA 13:151-159, 2007). Additional exemplary methods for determining the presence or absence, or a level of miRNA in a sample, including a biological fluid, are described herein.

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.
Improper Markush Group
4. 	Claims 60, 65-67, 81-94 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite Markush groups that comprise “one or more miRNAs ” (see clms 60, 83, 88, 91, 94).  The Markush groups are improper because the alternatives defined by the Markush groups do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs comprise nucleotides. The fact that the miRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with radiation exposure. Accordingly, while the different miRNAs are asserted to have the property of being correlated with radiation exposure, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being correlated with radiation exposure.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634